UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6411



EDDIE HATCHER,

                                              Plaintiff - Appellant,

          versus


SID HARKLEROAD, Superintendent at Marion
Correctional   Institution;  BOYD   BENNETT,
Director of Prisons at NC DOC; THEODIS BECK,
Secretary of NC DOC,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-02-25-1-1-MU)


Submitted:   May 16, 2002                     Decided:   May 28, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eddie Hatcher, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eddie Hatcher appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.            We

have reviewed the record and the district court’s opinion and find

no reversible error.       Accordingly, we affirm on the reasoning of

the district court.        Hatcher v. Harkleroad, No. CA-02-25-1-1-MU

(W.D.N.C. Feb. 26, 2002).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and   argument   would   not   aid   the

decisional process.




                                                                   AFFIRMED




                                     2